Citation Nr: 0004386	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  97-26 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased initial disability evaluation in 
excess of 50 percent for service-connected post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1966 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  That rating decision, in 
pertinent part, granted service connection for post-traumatic 
stress disorder (PTSD) and assigned thereto an initial 
disability rating of 30 percent, effective July 1996.  A 
subsequent rating decision, dated November 1996, denied the 
appellant's claims for service connection for both prostate 
cancer and peripheral neuropathy, secondary to Agent Orange 
exposure in service.  The appellant filed a notice of 
disagreement and substantive appeal concerning all three of 
these issues.

In August 1997, the RO issued a rating decision assigning an 
increased initial disability rating of 50 percent, effective 
July 1996, for the appellant's service-connected PTSD.  The 
appellant maintained disagreement with this newly assigned 
initial disability rating.

In November 1998, the Board issued a decision that denied an 
increased initial disability evaluation in excess of 50 
percent for the appellant's service-connected PTSD.  The 
Board's November 1998 decision also denied the appellant's 
claims for service connection for both prostate cancer and 
peripheral neuropathy, secondary to Agent Orange exposure in 
service.

The appellant appealed all three of the issues addressed by 
the Board's November 1998 decision to the United States Court 
of Appeals for Veterans Claims (the Court).  In May 1999, the 
appellant's representative and counsel for VA filed a Joint 
Motion for Remand and requested a stay of proceedings pending 
a ruling on the motion.  In their motion, the appellant noted 
his withdrawal of the issues of service connection for both 
prostate cancer and peripheral neuropathy, secondary to Agent 
Orange exposure in service.  An Order of the Court, dated in 
May 1999, granted the motion and vacated the Board's decision 
of November 1998.  The case was then remanded for further 
development, readjudication and disposition in accordance 
with the Court's Order.


REMAND

The appellant contends, in essence, that his service-
connected PTSD warrants assignment of an initial disability 
evaluation in excess of 50 percent.

A.  Well-Grounded Claim

The VA has a duty to assist the appellant once his claim is 
found to be well grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  It need not be conclusive, but 
only plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Although the 
appellant's claim for an increased initial disability rating 
in this case is shown to be well grounded, the duty to assist 
him in its development has not yet been fulfilled.  

The Joint Motion for Remand, as adopted by the Court's Order, 
found that the Board's decision of November 1998 did not 
contain adequate reasons and bases for its conclusion that a 
higher disability evaluation was not in order for the 
appellant's service-connected PTSD.  Specifically, the Board 
was directed to further address and discuss: (1) the 
appellant's symptomatology, including suicidal thoughts and 
nightmares, in light of the schedular criteria for an 
increased disability rating; (2) the relevancy of the 
appellant's Global Assessment of Functioning Scale with 
regard to the appellant's service-connected PTSD; and (3) the 
appellant's social relationships with his wife and others.


B.  Fenderson v. West

The Board notes that it has recharacterized the issue on 
appeal in order to comply with the recent opinion by the 
United States Court of Appeals for Veterans Claims (Court), 
in Fenderson v. West, 12 Vet. App. 119 (1999).  In that case, 
the Court held, in pertinent part, that the RO had never 
properly provided the appellant with a statement of the case 
(SOC) concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one 
for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was." Fenderson, at 126, emphasis in the original.  The 
Court then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC. Id.

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
appellant's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

As in Fenderson, the RO in this case identified the issue on 
appeal as entitlement to an increased disability evaluation 
for the appellant's service-connected PTSD, rather than as a 
disagreement with the original rating award.  However, the 
appellant's pleadings herein clearly indicate that he is 
aware that his appeal involves the RO's assignment of an 
initial disability rating.  Moreover, pursuant to the 
instructions below, the RO will be issuing a supplemental 
statement of the case in this matter.  Consequently, the 
Board sees no prejudice to the appellant in recharacterizing 
the issue on appeal to properly reflect the appellant's 
disagreement with the initial disability evaluation assigned 
to his service-connected PTSD.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

C.  Need for Additional Medical Examination and Medical 
Evidence

"The need for a statement of reasons or bases is 
particularly acute when [Board] findings and conclusions 
pertain to the degree of disability resulting from mental 
disorders."  See Mittleider v West, 11 Vet. App. 181, 182 
(1998) (per curiam order).
In view of the above, and to ensure compliance with the 
Court's Order, the Board must remand this case to obtain an 
additional VA psychiatric examination and a social and 
industrial survey prior to a final determination on this 
issue.  In addition, the Board believes that the appellant 
should also be asked to provide information concerning any 
treatment he has received for his service-connected PTSD 
during the pendency of this appeal. Pollard v. Brown, 6 Vet. 
App. 11 (1993) (the duty to assist is not a one-way street).

Therefore, this case is REMANDED for the following:

1.  The RO should request that the 
appellant provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him during the pendency 
of this appeal for his service-connected 
PTSD.  After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of those treatment records 
identified by the appellant which have 
not been previously secured.

2.  The appellant should be scheduled for 
a VA psychiatric examination to determine 
the nature and extent of his service-
connected PTSD.  The entire claims folder 
and a copy of this remand must be made 
available to and reviewed by the examining 
psychiatrist prior to the examination.  
The report of examination should include a 
detailed account of all manifestations of 
psychiatric pathology found to be present.  
If there are different psychiatric 
disorders, the examining psychiatrist 
should reconcile the diagnoses and should 
specify which symptoms are associated with 
and are part of, or caused by, the 
service-connected PTSD. The VA examiner 
should also specifically address/discuss 
the following:

A.  The VA examiner should assign a 
numerical code under the Global 
Assessment of Functioning Scale 
(GAF).  In doing so, the VA examiner 
should discuss the purpose of a GAF 
score and include a definition of 
the numerical code assigned.  
Thurber v. Brown, 5 Vet. App. 119 
(1993).  In assigning a GAF score, 
the VA examiner should consider the 
psychological, social and 
occupational functioning on a 
continuum of mental health/illness.

B.  The VA examiner should consider 
the appellant's impairment in 
functioning due to physical or 
environmental limitations, such as 
the nonservice-connected residuals 
of cerebrovascular accident, and 
take care in differentiating 
impairment of industrial and/or 
social functioning due to the 
appellant's cerebrovascular accident 
from impairment due to PTSD.  In so 
doing, the examiner is requested to:

(1)  describe how the symptoms 
of the appellant's service-connected 
PTSD affect his social and 
industrial capacity, including his 
ability to establish and maintain 
effective work and social 
relationships, and

(2)  discuss the effect, if 
any, the appellant's nonservice-
connected residuals of a 
cerebrovascular accident have had on 
his mental condition and his social 
and industrial capacity.


C.  All necessary special studies or 
tests including psychological 
testing, if indicated, are to be 
accomplished.  The diagnosis should 
be in accordance with the American 
Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4TH ed. 1994).  

3.  The appellant should be afforded a VA 
social and industrial survey to assess 
the appellant's employment history and 
day-to-day functioning.  A written copy 
of the report should be inserted into the 
claims folder.

4.  After the development requested has 
been completed to the extent possible, 
the RO should review the examination 
report to ensure that it is in compliance 
with the directives of this REMAND.  If 
the report is deficient in any manner, 
the RO must implement corrective 
procedures at once.

5.  The RO should readjudicate the 
appellant's claim of entitlement to 
assignment of an initial disability 
evaluation in excess of 50 percent for 
service-connected PTSD under both the old 
and the current VA regulations for rating 
mental disorders, determine which set of 
regulations is more favorable to the 
appellant, and apply the one more 
favorable to the case.  61 Fed. Reg. 
52695 (1996); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996), amended by 
38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998); VAOPGCPREC 11-97 at 1; Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 
(1991).

Once the foregoing has been accomplished and, if the 
appellant remains dissatisfied with the outcome of the 
adjudication of his claim, both the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case covering all the pertinent evidence, law and 
regulatory criteria, including the applicable rating 
regulations in effect prior to and after November 7, 1996.  
They should be afforded a reasonable period of time in which 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the appellant and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 




	(CONTINUED ON NEXT PAGE)


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




